Citation Nr: 0924238	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  05-06 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California



THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right hip 
disorder.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1974 to 
February 1976.  He also had additional Naval Reserve service 
and had periods of active duty for training in 1977 and 1979. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
RO.  Following the Veteran's testimony before the undersigned 
Veterans Law Judge (VLJ) in a hearing at the RO in February 
2008, the Board remanded the issues on appeal for further 
development of the record.  It is noted that a representative 
of AMVETS represented the Veteran at the hearing.  Their 
power of attorney had been revoked.  At the hearing it was 
indicated that a new power of attorney was to be entered, but 
that has not occurred.  AMVETS has not otherwise made a 
presentation in this case.  Thus, the representation is taken 
to have been at the hearing only.  No representative was 
listed at the time the case was previously before the Board.

In correspondence received in May 2009, the Veteran seems to 
indicate his desire to file a claim for service connection 
for erectile dysfunction secondary to his psychiatric 
disability.  As this claim has been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring them to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  The currently demonstrated back disorder is not shown to 
be etiologically related to any event or incident of the 
Veteran's period of active service.  

2.  The currently demonstrated right hip disorder manifested 
by degenerative arthritis is not shown to be etiologically 
related to any event or incident of the Veteran's period of 
active service.  


CONCLUSIONS OF LAW

1.  The Veteran's current back disorder is not due to disease 
or injury that was incurred in or aggravated by service or 
active or inactive duty for training.  38 U.S.C.A. 
§§ 101(24), 106, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

2.  The Veteran's current right hip disorder is not due to 
disease or injury that was incurred in or aggravated by 
service or active or inactive duty for training.  38 U.S.C.A. 
§§ 101(24), 106, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the Veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the Veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the Veteran of the evidence necessary to substantiate 
his claims.  The RO also notified the Veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed rating decisions.  However, the RO 
readjudicated the appeal, most recently in an April 2009 
Supplemental Statement of the Case (SSOC).  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the Veteran of the evidence needed to substantiate his 
claims and assist him in developing relevant evidence. 

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In a June 2007 letter the RO 
notified the Veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Id.  Regardless, with service 
connection cases, no disability rating or effective date is 
assigned when service connection is denied.  

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

For service connection purposes, the term "veteran" means a 
person who served in the active military, naval, or air 
service and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d).  The term "active military, naval, or 
air service" includes active duty, any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
38 U.S.C.A. § 101(24) makes clear distinction between those 
who have served on active duty from training, as well as 
those who have served on inactive duty for training.  Paulson 
v. Brown, 7 Vet. App. 466, 470 (1995).

The service medical records indicate that the Veteran 
received treatment for injury sustained when he fell 
backwards while climbing a hill out of a trench during 
Reserve training maneuvers.  He reported that he landed on 
his feet but had pain in his hips and low back.  He described 
the pain as a dull pain that increased with movement and 
radiated from the low back to top of the hips and around to 
the front of the abdomen.  He reported a history of similar 
pain several times before.

Objectively he demonstrated a straight spine with good lumbar 
lordosis.  He was able to flex at the hip to within 12 
centimeters (cm) of the floor.  With regard to abduction of 
hip, he could touch 2 cm below patella with no paraspinous 
muscle spasm.  He had good motor strength, straight leg test 
was negative and reflexes were 2+ bilaterally.  He was 
diagnosed with minor muscle strain.  He was prescribed 
medication for pain and instructed to call the orthopedic 
clinic if there was no improvement within 5 days.  

Subsequent to service, the Veteran asserts that his back and 
right hip disorders were due to his falling into a trench 
while performing maneuvers during a period of Naval Reserve 
training.  The claims file is replete with post service VA 
and private facility treatment records referencing treatment 
for back and right hip disorders.  

In a September 1990 private treatment record, the Veteran 
reported that he injured his low back and groin while lifting 
bags of nails weighing between 24 to 50 pounds while working 
at Home Depot.  He complained of intermittent dull pain in 
his lower back, mostly to the right side with radiation of 
pain on an intermittent basis down the right leg and into the 
back of the thigh.  Any type of exercise increased the pain.  
Medication and rest helped diminish the symptoms.

The Veteran lost time from work and had not worked since July 
1990 when he was injured on the job.  Prior to the injury, 
the Veteran had been employed as a salesperson at Home Depot.  
His employment duties required him to perform kneeling, 
twisting and lifting activities that entailed him lifting as 
much as fifty pounds in weight at a time.  He was obligated 
to load and unload pallets of merchandise which consist of 
very heavy items such as the nails he was lifting at the time 
of his injury.  The Veteran reported no significant past 
medical history regarding his low back.

On examination he was diagnosed with lower lumbar spine 
paravertebral muscle spasm and medial hamstring pull, right 
groin area (in this regard examination of the right hip 
revealed tenderness along the medial hamstrings as it inserts 
into the ischial tuberosity in the right pelvis, consistent 
with a groin pull).  X-rays of the lumbar spine showed no 
fractures or dislocations.  The examiner opined, according to 
the history as related by the Veteran, that the Veteran had 
an acute lumbar strain to the paravertebral muscles in his 
lower back as well as a right medial groin hamstring pull 
which were probably related to the injury that occurred in 
July 1990.

A July 1991 private treatment record reported that the 
Veteran was initially seen on March 4, 1991, for a low back 
(work related) injury sustained in July 1990.  The record 
further noted that the Veteran's first complaints of right 
hip pain were on March 11, 1991.

A December 1994 private qualified medical evaluation 
conducted in conjunction with his workers compensation claim 
concluded, based on the Veteran's reported history, that the 
Veteran was performing his usual and customary duties as a 
salesperson for the Home Depot store until his injury in July 
1990 when he lifted a keg of nails.  He continued in his 
employment until persistent back pain and repetitive 
aggravation of his back pain associated with his assigned 
work duties forced him to cease work.  The record indicated 
that there was no documentation indicating that the Veteran 
had any degree of industrial disability or any degree of 
disability caused by or associated with the lumbar spine 
disability prior to the injury in July 1990.

A June 1996 private treatment record documented the Veteran's 
previous work injury in July 1990 and noted since that time 
the Veteran complained of intermittent low back pain, groin 
pain and bilateral hip pain.  The record reported that 
subsequent examination of the lumbar spine and hips revealed 
significant degenerative arthritis bilaterally with narrowing 
of the joint spaces and osteophyte formation.

The Veteran complained of constant pain in the right groin 
area, increased with driving, walking or sitting.  After 
prolonged sitting he limped considerably until his hip 
"warms up."  He complained of significant limitation in 
range of motion and strength activities of his hips, right 
greater than left.  His related back symptoms were not 
presently as noticeable.

On examination he was diagnosed with bilateral degenerative 
joint disease of the hips with significant functional range 
of motion limitation of the right hip.  The examiner 
prescribed various pain medications and exercises for his hip 
disorder and commented that the Veteran would eventually need 
total hip replacement.

In a July 1996 VA examination, the Veteran reported that his 
back and right hip disorders onset in 1990 when he hurt his 
back at work while working for Home Depot.  He complained of 
radiating pain down through the right hip into the right 
thigh.  He reported associated bladder problems.  He walked 
with a marked antalgic gait and had significant limitation of 
motion of the right hip.  On objective examination he was 
diagnosed with degenerative arthritis of the right hip and 
herniated intervertebral disc at L2-L3 with radicular 
symptomatology to the right lower extremity.

In an August 1996 private treatment record, the Veteran 
complained of constant, severe low back and right hip pain.  
He reported that the pain onset in July 1990 when he was 
lifting a fifty pound bag of nails while working at Home 
Depot.  He was diagnosed with lumbar pars deficit at L2-3 
with grade I spondylolisthesis and osteoarthritis both hips 
status post right inguinal herniorrhaphy.

In a June 1999 private treatment record, the Veteran 
complained of right hip pain.  He reported that he injured 
his right hip while on active duty in the Navy in 1977.  He 
reported that he was performing maneuvers on a course at Camp 
Pendleton when he fell down sustaining the injury to his 
right hip.  Reportedly he was carrying a 50 pound backpack 
when he slipped down a 200 foot ravine injuring his right 
knee and hip.  The pain had progressed but had been ongoing 
since that time.  He complained of constant pain in the right 
hip.  He also asserted that a prior low back injury was 
aggravated by the progressive stiffness in his right hip.

Objectively, the right hip had an extremely limited range of 
motion.  X-rays showed advanced degenerative arthritis in the 
right hip.  There were no significant underlying bony 
abnormalities to suggest a congenital cause for the advanced 
arthritis.

The examiner concluded that it was impossible to say with 
certainty what caused the Veteran's severe arthritis.  It was 
possible that the fall while on active duty in 1977 was a 
precipitating cause of the condition.  However, the examiner 
noted that there were no x-rays prior to or subsequent to 
1977 available for review to give a good chronological 
sequence of events.  

During a July 1999 VA examination, the Veteran complained of 
right hip and back pain.  The examiner documented his 
extensive review of the medical evidence of record, including 
a field record of August 1977 which reported that the Veteran 
fell backwards and injured his back and had pain in the back 
ant the right hip, with the final diagnosis of "minor muscle 
strain."

The Veteran did not demonstrate any postural abnormality; 
however, he walked favoring his right lower extremity.  He 
had trouble heel and toe walking on the right.  He complained 
of pain in the right hip when squatting.  The Veteran also 
demonstrated limited range of motion in his spine with pain 
in all motions.  He also reported pain in his lumbosacral 
spine that radiated down into the posterior aspect of the 
right leg.  Additionally, he had limitation in range of 
motion of the right hip.

The examiner diagnosed the Veteran with degenerative 
arthritis of the hip joints and degenerative arthritis of the 
lumbar spine.  The examiner opined that there was no 
relationship between the incident in 1977 in service and the 
Veteran's current problems.  The examiner explained that the 
service incident happened 22 years previous to the date of 
the examination, while the back problems onset "quite a bit 
after that."  In this regard, the examiner noted the 
occurrence of subsequent industrial injuries and accidents.  
The examiner's final conclusion was that the service injury 
in 1977 did not produce the back and hip problem; did not 
aggravate the back and hip problem; and, was not due to the 
injury in 1977.

In a December 1999 VA examination, the examiner documented 
his extensive review of the evidence of record.  The Veteran 
complained of difficulties with his back since his service 
injury in 1977.  He also reported an intervening work related 
injury in 1990 that aggravated his back difficulties.  
Objective examination showed a very definite limitation of 
low back motion.

The Veteran also reported that he injured his right hip in 
the same 1977 service incident and had progressive difficulty 
ever since.  He was diagnosed with severe arthritis resulting 
in total hip replacement arthroplasty.  Objective examination 
showed a surgical scar in the posterolateral aspect of the 
right hip consistent with the above noted procedure.

With regard to the low back, the examiner noted that when the 
Veteran sustained his work related injury in 1990, initial x-
rays suggested that his lumbar spine was "within normal 
limits."  Further, initial orthopedic evaluation failed to 
identify any indication of spondylolisthesis, spondylolysis, 
degenerative disc disease, etc.  Additionally, various 
previous examiners indicated, in taking history from the 
Veteran, that he denied any previous injuries or difficulties 
related to his back.  Thus the examiner concluded that the 
problems manifested in the Veteran's lumbar spine at the 
present time were completely unrelated to the minor muscle 
strain that occurred in 1977.  In this regard, the examiner 
concluded that it was entirely possible that in the Veteran's 
work related injury of 1990, he sustained a rather severe 
injury to his low back with a stress fracture in the lumbar 
spine resulting in various disorders.  Overall the examiner 
found that while the Veteran definitely had a severe 
disability and significant functional impairment related to 
the lumbar spine, there was no indication that it was 
secondary to the minor muscle strain injury that occurred in 
1977.

With regard to the hips, that at the time of his industrial 
injury in 1990 there was no indication of any significant 
arthritic changes identified.  In this regard, the examiner 
noted that the Veteran denied previous trauma or significant 
symptomatology prior to his work related injury in 1990.  The 
examiner explained that the development of the advanced 
disabling degenerative arthritis was a frequent, natural 
occurring condition and there was no indication that this 
condition was related to the apparent minor injuries that 
occurred in 1977.

In a December 2001 VA treatment record, the physician 
indicated that he has treated the Veteran in the VA medical 
center (VAMC).  He noted a review of the records showed the 
Veteran had suffered right sided leg injuries at the age of 
27, including a fractured ankle and other injuries.  The 
physician explained that over time this led to arthritis in 
those joints as well as likely causing degenerative changes 
of the Veteran's back as well.  To that end the physician 
noted that the Veteran was evaluated for back strains during 
his time in the military.

The physician noted that the Veteran suffered an aggravation 
of his back condition in 1990 while working at Home Depot 
with continued problems of his back and other arthralgias 
since that time.  The physician noted the Veteran underwent 
right hip surgery in 1999 and back surgery in October 2001.  
The physician opined that the Veteran's back condition was 
probably related to his previous right sided leg injuries 
suffered during service which led to degenerative arthritis 
of the leg and back over time.

In an October 2002 VA examination, the Veteran reported that 
he hurt his back in 1977 at Camp Pendleton when he fell 200 
feet down a ravine.  He complained that he had back problems 
since that time manifested by pain, stiffness, fatigability 
and lack of endurance.  His back disorder bothered him on a 
daily basis and as a result of his back disorder he could not 
lift more than 50 pounds, walk more than 5 blocks or 
participate in sports.

He reported that his hip began bothering him in 1999 and had 
gotten worse over time.  However, the examiner noted the 
Veteran was very vague on the circumstances surrounding his 
hip disorder.  The Veteran did report his employment at Home 
Depot and admitted to work related injury in that capacity 
that aggravated his disorder.  The examiner noted that the 
Veteran underwent hip replacement surgery because of the pain 
and arthritis.

On examination the Veteran was diagnosed with low back 
degenerative disc disease, right hip degenerative joint 
disease and right hip replacement.  The examiner noted the 
Veteran's work related back injury while employed at Home 
Depot in 1990.  The examiner observed that prior to that time 
the Veteran had not reported any previous back disorder.  
However now the Veteran claimed he had a prior back disorder 
that was aggravated by the work injury and the right hip 
disorder was secondary to a right leg disability.  

The examiner opined that it was at least as likely as not 
that the right hip condition and low back condition were not 
related to his original injury or fall.  In support of this 
opinion, the examiner explained that the Veteran could not 
give a clear history of any association between the disorders 
and service.  In this regard, the examiner noted that the 
Veteran reported a muscle strain in service but then later 
had a job injury (with no reported previous injury) for which 
he received compensation.  Thus, the examiner felt the back 
disorder was not related to the original muscle strain.  The 
examiner did note that the Veteran suffered injury to his 
right knee, ankle and foot; however, at that time he had no 
problem with his hip.  Further, there was no evidence that he 
had any severe problem in his ankle or foot sufficient to 
produce a right hip problem.

In an April 2005 VA treatment record, the physician who 
treated the Veteran at the VAMC reported that the Veteran 
suffered from severe arthritis of his back, neck and 
bilateral lower extremities, specifically MRI of the lumbar 
spine showed severe degenerative disc disease and neural 
foraminal narrowing.  The physician opined that these 
conditions were probably sequela to injuries he suffered in 
the military where the Veteran claimed to have injured his 
back and hip.  The physician further commented that it was 
likely the Veteran's current arthralgias would be related to 
chronic progression of injuries initially obtained while on 
active duty.

In August 2008, the Veteran underwent another VA examination.  
Of particular note, the examiner did not review the claim 
file in conjunction with the examination.  The reported 
assertions and contentions remained wholly unchanged from 
previous accounts, namely the low back and right hip 
disorders were related to the in-service injury in 1977.  On 
examination, the Veteran was diagnosed with lumbosacral spine 
strain and right hip total hip arthroplasty with history of 
degenerative arthritis of the right hip with accompanying 
degenerative arthritis of the left hip.  The examiner opined 
that based on a history obtained from the Veteran and a 
review of VA records, it was at least as likely as not that 
the lumbar spine and the right hip disabilities were not 
related to the in-service injury in 1977.

In a September 2008 addendum, the examiner indicated that a 
complete review of the entire claims file was made.  In this 
regard, the examiner noted the various workers compensation 
records, service medical records, VA and private treatment 
records that were reviewed in conjunction with the 
examination.  The examiner reported that after thorough 
review of the entire claims file the conclusion reached in 
August 2008 was confirmed, namely it was at least as likely 
as not that the lumbar spine and right hip disabilities were 
not related to the in-service injury of 1977.  In support 
thereof, the examiner noted that in the multiple workers 
compensation examinations, the Veteran clearly stated that he 
had no preexisting injury to his back (thus no apportionment 
was provided in the evaluations).  Further, he denied any 
history of any hip pain.  The examiner explained that the 
Veteran's current complaints were significant; however, they 
appeared unrelated to his in-service injury in 1977.

In this case, as indicated above, there exists competent 
medical evidence both supporting and contradicting the 
Veteran's contentions.  It is therefore the responsibility of 
the Board to weigh this evidence so as to reach a 
determination on the Veteran's claims.  See Hayes v. Brown, 5 
Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence).  

Several considerations must be addressed in cases where there 
are competent but conflicting medical opinions.

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Second, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
 

Third, the fact that an opinion is relatively speculative in 
nature also limits its probative value.  For example, an 
examiner's opinion that a current disorder "could be" 
related to, or that there "may be" some relationship with, 
symptomatology in service makes the opinion of the examiner 
too speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish a causal relationship).  See also Warren v. Brown, 
6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms 
such as "could have been" is not probative).  

Fourth, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the United 
States Court of Appeals for Veterans Claims (Court) has 
declined to adapt a "treating physician rule" under which a 
treating physician's opinion would presumptively be given 
greater weight than that of a VA examiner or another doctor.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); 
Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).    

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Given its review of the record, the Board finds that service 
connection for back and right hip disorders is simply not 
warranted.  The Veteran contends that his back and right hip 
disorders onset in service after he fell down a ravine while 
performing maneuvers in 1977.  However, the Board notes that 
the record clearly indicates that the Veteran suffered an 
intervening work related injury in July 1990.  Prior to work 
injury the Veteran consistently denied any complaints of back 
or right hip disorder.  

The Board is aware that in the June 1999 the examiner 
concluded that it was possible that the fall while on active 
duty in 1977 was a precipitating cause of the condition.  
However, the examiner also noted that no other records were 
available for review to give a good chronological sequence of 
events.  Therefore the probative value of this opinion is 
limited.  See Miller v. West, 11 Vet. App. at 348 (1998); 
Bostain v. West, 11 Vet. App. at 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); see also Warren v. Brown, 6 
Vet. App. at 6 (1993).

The Board also notes the December 2001 and April 2005 VA 
records in which the Veteran's treating physician concludes 
the Veteran's claimed disorders are etiologically related to 
his service.  In this regard, however, the Board notes the 
inconsistencies in the purported etiological relationship.  
In the December 2001 record the physician opines that the 
claimed disorders were secondary to the Veteran's service-
connected right leg disorder.  However in the April 2005 
record, the physician opines that the claimed disorders onset 
after the Veteran suffered direct injury to his back and hip 
in service.  While the December 2001 record addressed the 
intervening work related injury, neither record sufficiently 
addressed the lack of continuity of complaints of and 
treatment for the claimed disorders following service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Further 
there is no indication that either record was based on a 
thorough review of the entire claims file.  In this regard, 
the Board observes that the rationale behind the physician's 
opinion is not adequately explained, notwithstanding the 
inconsistencies in purported causation.

By contrast, the VA examinations, specifically the August 
2008 (September 2008 addendum) VA examinations were based on 
a thorough review of the records, both service records and 
post service records.  The examiners noted the lack of 
continuity of complaints and treatment for the claimed back 
and hip disorders and opined, based on a review of the entire 
claims file, including the records supporting the Veteran's 
contention, that the Veteran's back and right hip disorders 
were unrelated to his in-service injury in 1977.  

For these reasons, the Board finds the VA examinations, 
specifically the August 2008 VA examination reports to be of 
greater probative value.  See Owens v. Brown, 7 Vet. App. at 
433 (1995).  

Currently, the only other evidence of record supporting the 
Veteran's claims is the various lay statements submitted by 
the Veteran.  While the Veteran is certainly competent to 
report symptoms capable of lay observation, he has not been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The Board emphasizes at this point that this decision does 
not imply that the Veteran is not credible and sincere.  
However, the regulations are clear that service connection is 
allowed for a disability resulting from disease or injury 
incurred in or aggravated by service.  In this case, the 
evidence of record simply fails to show a causal relationship 
between the Veteran's current back and right hip disorders 
and an event or incident of his period of service.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b). Accordingly, the appeal is denied.


ORDER

Service connection for a back disorder is denied.

Service connection for a right hip disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


